  Case 1:18-cv-01580-RCL Document 32-20 Filed 10/23/20 Page 1 of 4




                          TAB G-14

Email Communication submitted by A. Kirton RE
  7HOHဨZRUNPHHWLQJGDWHG-DQXDU\




                                                                Tab G-14
                                                               Page 1 of 4
6/20/2017          Case 1:18-cv-01580-RCL Document 32-20
                                                    Print Filed 10/23/20 Page 2 of 4

   Subject: Fw: Tele-work meeting

   From:      Alicia Payne-Kirton (mzanointed_1@hotmail.com)

   To:        cdreedbdi@yahoo.com;

   Date:      Sunday, June 18, 2017 8:12 PM



  Memo for Record


  From: Kirton, Alicia
  Sent: Wednesday, January 20, 2016 12:04 PM
  To: mzanointed_1@hotmail.com
  Subject: FW: Tele-work mee!ng

  My plan to con!nue my work assignments by using resources provided: Lync to tele-conference, Video which
  allows face to face discussions, share screen which allows real !me inner ac!on with customers and team
  mates .

  From: Kirton, Alicia
  Sent: Tuesday, January 19, 2016 2:08 PM
  To: mzanointed_1@hotmail.com; Kirton, Alicia <Alicia.Kirton@fema.dhs.gov>
  Subject: FW: Tele-work mee!ng

  Based on the informa!on provided below, I believe that I am being held to a diﬀerent standard than my co-
  worker. I have returned from ac!ve duty on 1 June and from that !me un!l 30 December Jennifer has not
  come in the oﬃce two days per week but has been allowed to come in once a quarter. She came in for 1 day
  in July, two day in Sep 1 ½ days in Nov, 1 day in Dec and thus far 1 day in January.

  From: Ellis, Melissa
  Sent: Tuesday, December 29, 2015 2:47 PM
  To: Kirton, Alicia <Alicia.Kirton@fema.dhs.gov>
  Subject: RE: Tele-work mee!ng

  Dear Alicia,

  I have reviewed your request for 95-100% telework, and subsequent change in duty sta!on. Per FEMA’s
  Telework Policy, if an employee commutes into the oﬃce less than 2 days per pay period, the Duty sta!on
  needs to change to the employee’s telework loca!on.

  The BPAD Telework Policy is that every employee needs to come into the oﬃce at least 2 days per week. As a
  Funds Control Budget Analyst, your job requires face-to-face engagement with your customers and Analysis
  Branch counterparts. Also, coming into the oﬃce enhances team building with other staﬀ members, on the job
  training and promotes collabora!on. This is all key to us improving our rela!onships with our customers to
  ensure we are on track to crea!ng a proac!ve work environment. Addi!onally, because our division needs to
  have staﬀ available in the oﬃce on a daily basis, and because most of our team regularly teleworks 2-3 !mes
  per week, I am not currently able to increase the amount of !me that you telework away from the oﬃce.
  Unfortunately, I regret to inform you that I cannot approve an increase in your telework, and therefore I am
  also denying a change in Duty Sta!on for you.
                                                                                             Tab G-14
about:blank                                                                                 Page 2 of 4       1/3
6/20/2017            Case 1:18-cv-01580-RCL Document 32-20
                                                      Print Filed 10/23/20 Page 3 of 4

  I am happy to meet and discuss this further with you when you are back in the oﬃce.



  Melissa Ellis
  Branch Chief - Funds Control Branch
  OCFO-Budget Planning & Analysis Division
  Desk (202) 212-5626
  BB (202) 701-5573

  From: Kirton, Alicia
  Sent: Tuesday, December 22, 2015 10:46 AM
  To: Ellis, Melissa
  Cc: Kirton, Alicia
  Subject: Tele-work mee"ng

  1.        Compelling reason to tele-work at a 95-100% rate
  2.        How do I plan to accomplish the mission
  3.        How do I plan to meet my customers’ needs

  Mellissa, thank you for taking the "me to meet with me to discuss my request to tele-work at a higher
  percentage rate submi#ed to you on Friday December 18, 2015. As stated on my request, as well as during our
   discussion mee"ng this morning, my request is based on my current commu"ng "me which is a minimum of 2
  ½ to 3 hours one way, along with the opportunity to take advantage of the agencies program for employees to
  tele-work at a higher rate. I currently come into the oﬃce 2 to 3 days a week, depending on your request to
  a#end mee"ngs in your place and/or to a#ending BPAD, All Hands, etc. I am reques"ng to come in on a
  monthly bases which will greatly reduce my commu"ng "me, provide a cost savings to the agency, increase my
  "me to preform work responsibili"es and allow quality "me with my family.

  I am aware that the regula"on for Tele-work states 100% teleworkers are required to come to the home oﬃce
  at least once a quarter; however I am obliga"ng myself to come in on a monthly bases which is above the
  minimum requirement.

  A$er my brief conversa"on with Shalini in early Oct, and she stated it wasn’t where I am located but the work
  that I accomplish that ma#ers most, along with her email dated September 29, 2015, that told me that my
  family always must come ﬁrst, my husband and I made the decision to move to Florida. Our decision was
  based on the above statements along with several other factors which include my current posi"on as a GS 13,
  which has a lower level of responsibility as do a GS 14., the agencies program that supports 95-100% tele-work
  a and the fact that my request provides a greater opportunity to have a be#er balance of quality work and
  home life.


  My plan to accomplish the FEMA mission, is by con"nual working as I currently do, based on my strong work
  ethic along with my con"nued support of the agencies mission and my team mates; along with my con"nued
  can do a*tude towards any and all task that are given to me. My goal is to con"nue to work with my
  customers and ensure their needs are met via Lync voice, Lync tele-conferences, phone and emails
  communica"on.

  Thank you again for your "me and your expedi"ous a#en"on to this ma#er
                                                                                               Tab G-14
about:blank                                                                                   Page 3 of 4          2/3
6/20/2017       Case 1:18-cv-01580-RCL Document 32-20
                                                 Print Filed 10/23/20 Page 4 of 4

  Alicia Kirton
  Funds Control Analyst
  OCFO-Budget Planning & Analysis Division
  Desk (202) 212-3783
  BB (202) 230-7134




                                                                               Tab G-14
about:blank                                                                   Page 4 of 4   3/3
